Execution Version

INCREMENTAL TERM LOAN AMENDMENT
INCREMENTAL TERM LOAN AMENDMENT TO CREDIT AGREEMENT, dated as of June 19, 2014
(this “Amendment”), among NPC INTERNATIONAL, INC., a corporation formed under
the laws of the State of Kansas (the “Parent Borrower”); NPC QUALITY BURGERS,
INC., a corporation formed under the laws of the State of Kansas, and NPC
OPERATING COMPANY B, INC., a corporation formed under the laws of the State of
Kansas (each, a “Subsidiary Borrower”), NPC RESTAURANT HOLDINGS, LLC, a limited
liability company formed under the laws of the State of Delaware (“Holdings”);
each of the lenders that is a signatory hereto; and BARCLAYS BANK PLC (in its
individual capacity, “Barclays”), as administrative agent (in such capacity,
together with its successors, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent, the Guarantors party thereto
from time to time and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of December 28, 2011
(as amended, amended and restated and otherwise modified prior to the date
hereof, the “Credit Agreement”) (capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement);
WHEREAS, the Borrowers have requested the issuance of Incremental Term Loans in
an aggregate principal amount of $40,000,000, in the form of an increase in the
amount of Term Loans pursuant to and on the term set forth in Section 2.12 of
the Credit Agreement;
WHEREAS, the Borrowers have enagaged Barclays Bank PLC as sole lead arranger and
sole bookrunner in connection with the Incremental Term Loans;
WHEREAS, the lenders party hereto (the “Incremental Term Lenders”) have agreed
to provide, subject to the conditions set forth herein, the entire aggregate
amount of the Incremental Term Loans to be funded on the Incremental Effective
Date (as defined below);
WHEREAS, the Administrative Agent, the Loan Parties and the Incremental Term
Lenders are willing to so agree pursuant to Section 2.12 of the Credit
Agreement, subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Incremental Term Loans
(a)    On the Incremental Effective Date, the Borrowers will borrow Incremental
Term Loans equal to the full amount of Incremental Term Commitments (defined
below) of each Incremental Term Lender. Effective on and at all times after the
Incremental Effective Date, such Incremental Term Loans will constitute Term
Loans and will be construed as the same Class of Term Loans outstanding prior to
the Incremental Effective Date. After giving effect to the borrowing of the
Incremental Term Loans, as of the Incremental Effective Date there will be
$407,500,000 aggregate principal amount of Term Loans outstanding.
(b)    Each Incremental Term Lender agrees that (i) effective on and at all
times after the Incremental Effective Date, such Incremental Term Lender will be
bound by all obligations of a Lender under the Credit Agreement in respect of
its Incremental Term Commitment and (ii) on the Incremental Effective Date,
subject to the satisfaction or waiver of the conditions set forth in Section 3
of this Amendment, each Incremental Term Lender will fund the Incremental Term
Loans in the amount of such Incremental Term Lender’s Incremental Term
Commitment. On the Incremental Effective Date, each Incremental Term Lender will
become a Lender for all purposes of the Credit Agreement.
(c)    The end date of the Interest Period for the Incremental Term Loans shall
be the same as that for the Term Loans in effect under the Credit Agreement
whose Interest Period expires on June 30, 2014.
SECTION 2.    Amendment.
Effective as of the Incremental Effective Date, and subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:
“Incremental Effective Date” means June 19, 2014.
“Incremental Term Commitment” shall mean the commitment of any Incremental Term
Lender as set forth on Schedule 2.01(b) hereto to make Term Loans on the
Incremental Effective Date pursuant to Section 2.01(b). The aggregate amount of
the Incremental Term Commitments on the Incremental Effective Date is
$40,000,000.
“Incremental Term Lender” shall mean any Lender that has an Incremental Term
Commitment or an Incremental Term Loan at such time.
(b)    The definition of “Term Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Term Commitment” shall mean, as to each Lender, its obligation to make a Term
Loan as the same may be modified from time to time to reflect any assignment
permitted by Section 12.06(b) or by an Additional Credit Extension Amendment. As
of the Incremental Effective Date, the aggregate amount of Term Commitments of
all Lenders is $40,000,000 all of which Term Commitments are Incremental Term
Commitments.
(c)    Section 2.01(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(b) Term Loans. Each Incremental Term Lender severally agrees, subject to the
terms and conditions of this Agreement, to make Term Loans to the Borrowers
equal to its Incremental Term Commitment. Such Term Loans shall be made by way
of a single borrowing made on the Incremental Effective Date. Any portion of
each Incremental Term Lender’s Incremental Term Commitment not utilized by such
borrowing on such date shall be automatically and permanently cancelled at 5:00
p.m. (New York City time) on the Incremental Effective Date. All Borrowers shall
be jointly and severally liable as borrowers for all Term Loans regardless of
which Borrower delivers a notice of borrowing or receives the proceeds thereof.
(d)    A new Schedule 2.01(b) is hereby inserted in the form of Annex A hereto.
(e)    Schedule 3.01(b) is hereby amended and restated in its entirety in the
form of Annex B hereto.
SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (such date being referred to as the “Incremental Effective
Date”) when each of the following conditions shall have been satisfied:
(a)    The Administrative Agent shall have received this Amendment, duly
executed and delivered by (A) the Loan Parties and (B) the Incremental Term
Lenders and (C) Barclays Bank PLC.
(b)    The Administrative Agent shall have received, on behalf of itself, the
other Agents, the Lenders and each L/C Issuer, an opinion of (i) Kirkland &
Ellis LLP, special counsel for the Loan Parties, and (ii) Stinson Leonard Street
LLP, Kansas counsel for the Borrowers, in each case, dated the Incremental
Effective Date and addressed to the Agents, the Issuing Bank and the Lenders, in
each case in form and substance satisfactory to the Administrative Agent.
(c)    Payment of all reasonable fees and expenses due to the Administrative
Agent (including, without limitation, fees and reasonable out-of-pocket expenses
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent) and
original issue discount as otherwise agreed with the Incremental Term Lenders,
in each case required to be paid on the Incremental Effective Date.
(d)    The Administrative Agent shall have received with respect to each
Mortgaged Property, (x) a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination and (y) if any improvements located
on any Mortgaged Property are located in a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Parent Borrower and (ii) evidence of flood insurance satisfying
the requirements of Section 8.03(c)(iv) of the Credit Agreement.
(e)    The Borrowers shall have delivered a certificate stating that all
conditions required to be met for the incurrence of the Incremental Term Loans
pursuant to Section 2.12(a) have been met including without limitation the pro
forma requirements in the fifth sentence of Section 2.12(a).
SECTION 4.    Mortgaged Property Requirements. The Borrowers shall deliver or
cause to be delivered to the Administrative Agent the following items with
respect to each Mortgaged Property located in Alabama, Arkansas, Florida,
Georgia, Kansas, Mississippi, North Carolina, Oklahoma and Tennessee, each in
form and substance reasonably satisfactory to the Administrative Agent, and in
each case not later than the respective dates set forth below (or such later
dates as the Administrative Agent may agree in its discretion):
1.
Either (x) within 30 days after the Incremental Effective Date, evidence
reasonably satisfactory to the Administrative Agent that the Mortgage
encumbering such Mortgaged Property secures the Secured Obligations, as modified
pursuant to this Amendment, and that no other documents, instruments, filings,
recordings, re-recordings, re-filings or other actions, including, without
limitation, the payment of any mortgage recording taxes or similar taxes, are
necessary under applicable law in order to maintain the continued
enforceability, validity, perfection and priority of the Lien of such Mortgage
as security for the Secured Obligations, as modified pursuant to this Amendment
(which evidence may consist of written confirmation (including by email) from
counsel reasonably satisfactory to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent), or (y) if the
evidence required under clause (x) of this paragraph (a) is not delivered with
respect to any such Mortgaged Property, then within 60 Business Days after the
Incremental Effective Date, an amendment to the applicable Mortgage in proper
form for recording in the applicable recording office, duly executed and
delivered by an authorized officer of each party thereto, and otherwise in form
and substance satisfactory to the Administrative Agent (each, a “Mortgage
Amendment”) and/or such other documents, instruments or actions as are necessary
under applicable law in order to maintain the continued enforceability,
validity, perfection and priority of the Lien of such Mortgage as security for
the Secured Obligations, as modified pursuant to this Agreement;

2.
With respect to any Owned Mortgaged Property for which a Mortgage Amendment is
delivered pursuant to paragraph (a) above and with respect to which a Title
Policy was delivered to the Administrative Agent pursuant to the Credit
Agreement, within 60 Business Days after the Incremental Effective Date, a
date-down, modification, or other endorsement reasonably satisfactory to the
Administrative Agent, which endorsement shall modify the description of the
insured document to include the applicable Mortgage Amendment, insure against
the invalidity, unenforceability or loss of priority of the existing Mortgage as
a result of this Amendment or of the applicable Mortgage Amendment, and
otherwise be in form and substance reasonably satisfactory to Administrative
Agent, in each case to the extent such endorsements are available at
commercially reasonable rates in the state and local jurisdiction in which the
relevant Mortgaged Property is located;

3.
With respect to any such Mortgaged Property for which a Mortgage Amendment is
delivered pursuant to paragraph (a) above and with respect to which a local
counsel opinion was delivered to the Administrative Agent pursuant to the Credit
Agreement, within 60 Business Days after the Incremental Effective Date, written
confirmation by such local counsel (which written confirmation may be in the
form of email) that the Mortgage Amendment is in proper form for recording in
the applicable recording office and that the Mortgage, as amended by the
Mortgage Amendment, and the lien granted thereunder, is adequate, valid and
effective under local law, and which written confirmation shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

4.
evidence that all fees, costs and expenses in connection with the preparation,
execution, filing and recordation, as applicable, of the items required under
this Section 4 have been paid, including, without limitation, reasonable
attorneys’ fees, title insurance premiums, filing and recording fees, title
insurance company coordination fees, documentary stamp, mortgage and intangible
taxes, if any, and title search charges and other charges incurred in connection
with the matters described in this Section 4.

Each Lender hereby acknowledges that local counsel in one or more states in
which Mortgaged Properties are located have not been consulted with respect to
(x) the effect of this Amendment on the Lien of those of the existing Mortgages
which are not being amended or (y) the validity, perfection, enforceability or
recordability of the Mortgage Amendments, if any, which may be delivered
pursuant to the requirements of this Section 4.  In addition, pursuant to the
requirements of this Section 4, endorsements may not be obtained with respect to
one or more of the Title Policies insuring certain of the Mortgages and legal
opinions in respect validity, perfection, enforceability and/or priority of the
Mortgages as amended by the Mortgage Amendments will not be obtained. 
Consequently, there is a risk that the validity, perfection, enforceability
and/or priority of one or more of the existing Mortgages may be adversely
affected by the modifications of the Secured Obligations pursuant to this
Amendment or that the Incremental Term Loans may not be secured by the Mortgages
as amended. Each Lender agrees that neither the Administrative Agent nor any
Loan Party nor any of their officers, directors, agents, attorneys or other
representatives shall have any liability to any Lender as a result of the
foregoing.


SECTION 5.    Representations and Warranties. Each Loan Party represents and
warrants as follows as of the date hereof:
(a)    This Amendment will not (A) conflict with or result in a breach of, or
require any consent which has not been obtained as of the Incremental Effective
Date under, (i) the respective Organizational Documents of any Company, (ii) any
Governmental Requirement or (iii) any agreement or instrument (including the
Franchise Agreements) to which any Company is a party or by which it is bound or
to which it or its Properties are subject, or (B) constitute a default under any
such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of any Company pursuant to the terms of
any such agreement or instrument other than the Liens created by the Loan
Documents, except, in the case of clauses (A)(ii), (A)(iii) and (B) only, for
conflicts, unobtained consents, breaches, defaults and Liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Each Loan Party has all necessary power and authority to execute, deliver
and perform its obligations under this Amendment; and the execution, delivery
and performance by each Loan Party of this Amendment, have been duly authorized
by all necessary corporate action on its part; and this Amendment constitutes
the legal, valid and binding obligations of each Loan Party, enforceable in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor’s rights and by general principles of equity limiting
the availability of certain remedies.
(c)    Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment and the making of the Incremental Term
Loans as contemplated herein, no Default exists.
(d)    The representations and warranties made by the Loan Parties in
Article VII of the Credit Agreement and in the other Loan Documents shall be
true in all material respects (and in all respects if qualified by materiality)
on and as of the Incremental Effective Date both before and after giving effect
to the Incremental Term Loans made on the Incremental Effective Date with the
same force and effect as if made on and as of such date and following such new
borrowing, except to the extent such representations and warranties are
expressly limited to an earlier date.
SECTION 6.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the Incremental Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Instruments and all of
the Collateral described therein do and shall continue to secure the payment of
all Secured Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
SECTION 7.    Execution in Counterparts. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 8.    Governing Law.
(i)    THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(ii)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(iii)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 12.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.
(iv)    NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE LOAN PARTIES IN ANY OTHER JURISDICTION WITH RESPECT TO ANY
OTHER LOAN DOCUMENT THAT PROVIDES FOR SUCH OTHER JURISDICTION, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF ENFORCEMENT PROCEEDINGS UNDER THE LOAN DOCUMENTS
IN ALL APPLICABLE JURISDICTIONS.
(v)    EACH LOAN PARTY AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (IV)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 8.


[The remainder of this page is intentionally left blank]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


NPC INTERNATIONAL, INC.
    as Parent Borrower
By:    /s/ Troy D. Cook
    Name:    Troy D. Cook
    Title:    Executive Vice President- Finance, Chief Financial Officer and
Secretary
NPC QUALITY BURGERS, INC.,
    as Subsidiary Borrower
By:    /s/ Troy D. Cook
    Name:    Troy D. Cook
    Title:    Vice President, Secretary and Treasurer
NPC OPERATING COMPANY B, INC.,
    as Subsidiary Borrower
By:    /s/ Troy D. Cook
    Name:    Troy D. Cook
    Title:    Vice President, Secretary and Treasurer
NPC RESTAURANT HOLDINGS, LLC,
    as Guarantor
By:    /s/ Troy D. Cook
    Name:    Troy D. Cook
    Title:    Executive Vice President- Finance, Chief Financial Officer and
Secretary
BARCLAYS BANK PLC,
    as Administrative Agent and Lender
By:    /s/ Ritam Bhalla
    Name:    Ritam Bhalla
    Title:    Director


Churchill Financial Cayman Ltd.,
    as Lender


By: Churchill Financial LLC
Its: Collateral Manager


By:    /s/ Christopher Cox
    Name:    Christopher Cox
    Title:    Principal




ANNEX A

SCHEDULE 2.01(b)


INCREMENTAL TERM COMMITMENTS


Churchill Financial Cayman Ltd.


Barclays Bank PLC
$25,000,000


$15,000,000


TOTAL


$40,000,000























































































ANNEX B

SCHEDULE 3.01(b)


AMORTIZATION OF TERM LOANS


The Term Loans shall be repaid in consecutive quarterly installments on the
Payment Date occurring during the month set forth below or on the Term Loan
Maturity Date, as applicable, in an aggregate amount equal to the amount
specified below for each such date.


Time of Payment
Installment Amount
June 2014
$1,039,540.82
September 2014
$1,039,540.82
December 2014
$1,039,540.82
March 2015
$1,039,540.82
June 2015
$1,039,540.82
September 2015
$1,039,540.82
December 2015
$1,039,540.82
March 2016
$1,039,540.82
June 2016
$1,039,540.82
September 2016
$1,039,540.82
December 2016
$1,039,540.82
March 2017
$1,039,540.82
June 2017
$1,039,540.82
September 2017
$1,039,540.82
December 2017
$1,039,540.82
March 2018
$1,039,540.82
June 2018
$1,039,540.82
September 2018
$1,039,540.82
Term Loan Maturity Date
$388,788,265.24









    


